Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is responsive to amendment filed on 2/22/2022. Claims 1, 19 and 20 are amended. Claims 1-20 are pending examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for providing relevant results to requests. 
The claim is directed to a machine, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receive a request, wherein the request is associated with a user; determine a resource in relation to the request;
determine one or more resources in relation to a relationship, wherein the relationship exists between said resource and one or more participants, and the one or more participants are associated with the user; and present a response, wherein the response comprises at least one indication of at least one resource from among the one or more resources.
The claimed system simply describes series of steps for providing relevant results to requests. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer component, such as the processor. That is, other than reciting one or more processors, one or more memories having computer readable instructions, a device and a digital resource, nothing in the claim precludes the limitations from practically being performed in the human mind or manually. These limitations are directed to an abstract idea because they are activities that falls within the enumerated group of “mental process” in the 2019 PEG. “Mental processes” are defined by the 2019 PEG as including “concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors, one or more memories having computer readable instructions, a device and digital resource to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitation are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 19 and 20.  Furthermore, the dependent claims 2-18 do not resolve the issues raised in the independent claims. 
The dependent claims do not add limitations that meaningfully limit the abstract idea. Dependent claims 2-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 
Response to Arguments

 	The 112 rejections have been removed in view of arguments presented in the amendment remarks.
  	The double patenting rejection has been removed since the Terminal disclaimers filed on 2/22/2022 have been approved.

 	Regarding 101 rejection, the applicant argues that the amended claims recite subject matter where, for instance, limitation(s) cannot be practically performed in the human mind. For example, they recite features or processes that pertain to communication interfaces, which as understood by one of ordinary skill in the art, are means designed to a specific standard, that enables machine to telecommunicate with another machine. The human mind is not known to be able to consciously telecommunicate with a machine in accordance with such a standard in a meaningful or practical way. For this reason alone, Applicant respectfully submitted that the subject matter recited in claims 1, 19 and 30 do not fall within the enumerated group of "mental process" in the 2019 PEG, and therefore are not directed to an abstract idea. Additionally, the claim limitations provide an inventive concept that is integrated into a practical application. For instance, an online search engine is a software-controlled server thatPage 8 of 16 DOCKET NO.: CHOW-0030-CON-2 PATENTApplication No.: 17/146,488 Office Action Dated: September 21, 2021 receives requests from a communication interface, determines from a data store one or more digital resources in relation to the requests, and presents a ranked list of the one or more digital resources to the communication interface (or another communication interface). 

In response, 

Examiner respectfully disagrees. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.   
The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice.  The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 
What Appellant describes here is how any generic computer process data without stating how or if this transformation is intended to in some way improves the function of the computer itself. Also, the use of a particular machine and transformation to a different state or thing are not relevant to the instant application. 
In response to Applicant’s argument that “…The amended claims recite subject matter where, for instance, limitation(s) cannot be practically performed in the human mind. For example, they recite features or processes that pertain to communication interfaces...”
Examiner respectfully disagrees, receiving a requests associated with a user, determining from a data store one or more resources in relation to the requests, and presenting a ranked list of the one or more resources to the user can be done manually. Such tasks can be performed by the human mind or with pen and paper.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”). Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion) that falls within the enumerated group of “Mental Processes” in the 2019 PEG. The additional elements of one or more processors, one or more memories and a communication interface are generic computer components and are analyzed under step 2A prong two. Accordingly, it seems reasonable to Examiner to group the abstract idea under “Mental Processes” as enumerated in Section I of the 2019 PEG.
Applicant further argues that “…the claim limitations provide an inventive concept that is integrated into a practical application…  An embodiment of the claimed invention may, for example, be an improved online search engine, where a modified or an additional step is performed to determine a different rank or set of digital resources as final results…”
Examiner respectfully disagrees, to integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
The focus of the claims in the present case is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology (processor/communication interface) in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem. The technology implemented in the instant application is useful to solve a business problem (providing recommendations to consumers for retail offers, (see applicant’s specification ¶¶ [0002] and [0003])), but the additional elements are not a technological solution to a technological problem, or a solution to the problem introduced by the technology itself. Rather, the additional elements simply limit the abstract ideas to a particular technological environment. 
Examiner notes that the claims are not directed to an improvement in the functioning of the computer itself. As found by the courts “In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly . . . .” SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Content Extraction, 2013 WL 3964909, at *12 (“the mere use of a computer to more quickly and efficiently . . . accomplish a given task does not create meaningful limitation on an otherwise abstract and wide-ranging concept”).
Moreover, merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05[f]) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05[h]), does not serve to provide significantly more than the abstract idea.
In making the determination of if the claimed idea is significantly more, the Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
Examiner notes that Applicant’s claims as a whole, do not amount to significantly more than the abstract idea itself.  As mentioned previously, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components claimed to perform their basic functions. The processor is a general-purpose processor that performs general-purpose functions. The recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claims are ineligible.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/           Primary Examiner, Art Unit 2443